Citation Nr: 1224794	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-11 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for lower thoracic compression fracture, claimed as Scheuermann's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1953 to December 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an April 2008 rating decision, the disability rating for the Veteran's service-connected lower thoracic compression fracture (thoracic spine) disability was increased by the RO from 10 percent to 20 percent disabling.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  

In January 2009, the Veteran testified before a Veterans Law Judge during a Travel Board hearing held at the RO.  Thereafter, the Veterans Law Judge who conducted the January 2009 retired from the Board.  The Veteran was given an opportunity to testify before the undersigned Veteran's Law Judge during a December 2011 Travel Board hearing.  The transcripts of these hearings have been associated with the claims file.  

In January 2009 and March 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a May 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

In May 2012, the Veteran and his attorney submitted to the Board additional evidence for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board has accepted this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not show that the Veteran's service-connected thoracic spine disability is primarily manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, that the Veteran experienced any incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks due to his thoracic spine disability.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the issue of an increased rating for a thoracic spine disability, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in January 2004, July 2005, and March 2006 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  While the March 2006 notice letter does not predate the initial adjudication by the AOJ/RO in February 2005, the Veteran's claim was readjudicated, with the most recent occurring by way of the May 2012 SSOC.  Nothing more is required.  

Moreover, the Veteran's claim for an increased rating for his thoracic spine disability arose from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

The Veteran was also afforded VA examinations with respect to his claim.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected thoracic spine disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's thoracic spine disability since the most recent April 2012 VA examination.  

The Veteran was also provided an opportunity to set forth his contentions during Travel Board hearings before Veterans Law Judges in January 2009 and December 2011.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the January 2009 and December 2011 hearings, the Veterans Law Judges enumerated the issue on appeal.  Information was also solicited regarding the severity of the Veteran's thoracic spine disability.  During the December 2011 hearing, the Veteran essentially testified that his thoracic spine symptomatology had increased in severity and that he had undergone additional treatment at a VA medical facility.  The Veteran was subsequently seen for a VA examination and his outstanding VA medical records were associated with the claims file and/or Virtual VA file.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, aside from the development explained herein, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted by the Veteran.

Finally, it is noted that this appeal was remanded by the Board in March 2012 for further development.  The Board instructed the RO to acquire the most current VA treatment records and to provide the Veteran with a VA examination in order to determine the severity of his thoracic spine disability.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, the RO acquired the Veteran's most recent VA treatment records.  Next, the Veteran underwent a VA examination in April 2012 that clarified the issue on appeal and that the Board finds adequate for adjudication purposes.  Finally, after the required development was completed, the issue was readjudicated and the Veteran was sent a Supplemental Statement of the Case in May 2012.  Accordingly, the Board finds that the March 2012 Remand directives were substantially complied with and; thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Increased Disability Ratings

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his thoracic spine disability.  As such, the claim requires consideration of the entire time period involved, and contemplated staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) ("[Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the award of service connection for the Veteran's thoracic spine disability was initially made effective from October 8, 2001.  Consideration of  the "old" criteria for rating disabilities of the spine (prior to September 26, 2003) would therefore be warranted.  However, in a March 2006 rating decision, the RO determined that there had been clear and unmistakable error in assigning the October 8, 2001 effective date.  The RO then assigned December 12, 2003 as the correct effective date.  The Veteran did not appeal this decision.  As such, only the "new" rating criteria for rating spine disabilities (since September 26, 2003) will be considered.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The notes to the Rating Formula for Diseases and Injuries of the Spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Merits of the Claim

The Veteran claims that his service-connected thoracic spine disability is more severe than what is reflected by the currently assigned 20 percent disability rating.  During the January 2009 and December 2011 Travel Board hearings, and in statements submitted in support of his claim, he describing having chronic back pain of varying intensity.  Generally, he alleges having difficulty rising from a seated position, as well as pain with standing, sitting, and lifting due to his disability.  See December 8, 2011 Travel Board Hearing Transcript, pages 5-8.  

Turning to the merits of the claim, the Veteran's available service treatment records reveal that he was treated for back pain.  He was diagnosed with epiphysitis of the thoracic and lumbar vertebra (Scheuermann's disease) of unknown etiology in December 1953.  He was determined to be not physically qualified for military duty by way of a December 1953 Medical Board and was discharged from active duty.  

A March 2002 VA spine examination report documents the Veteran's account of his in-service and post-service back symptomatology.  He described having increasing pain in his middle and low back, which he rated as a 2 on a scale from 1 to 10.  The Veteran reported experiencing stiffness in his back and fatigability on walking distances greater than 300 yards.  Additionally, he described having slight weakness in his lower extremities.  The Veteran reported having flare-ups of his back pain, which was brought on by physical activity.  He stated that he was retired and that he had trouble working with his hands and spending prolonged periods on his feet.  The physical examination revealed that the Veteran walked with a slightly antalgic gait.  He demonstrated lumbar spine range of motion as follows:  flexion to 80 degrees; extension to 15 degrees; right and left lateral rotation to 15 degrees; and right and left lateral flexion to 15 degrees.  The Veteran's strength in his lower extremities was symmetric and described as 5/5 bilaterally.  There were no muscular or reflex abnormalities noted.  The associated X-ray examination revealed moderate degenerative changes in the lumbar spine.  The examiner essentially assessed the Veteran as having mild back pain, "somewhat decreased" range of motion, and good strength.  He highlighted that the Veteran was somewhat fatigued on walking distances and that during times of flare-ups, his pain and range of motion likely worsen by 15 to 20 percent.

Private medical records document the treatment of the Veteran's spine symptomatology.  A June 2003 private treatment record includes the Veteran's report of having back pain after walking 10 to 15 minutes.  In a November 2003 letter, the Veteran's private physician reported that he treated the Veteran for chronic back pain of varying degrees.  
The Veteran underwent a second VA spine examination in February 2005.  He reported suffering from mid back pain for approximately fifty years.  He described having an aching pain in the middle of his back, with flare-ups of his pain with prolonged standing or lifting.  During these incidents, he experienced sharp pain that radiated around his ribs into the front of his torso.  

The physical examination revealed that the Veteran walked with a normal gait and slightly hunched posture.  The visual inspection of the spine revealed a mild kyphotic deformity with its apex in the lower thoracic spine.  There was no tenderness or muscle abnormality.  The motor examination of the lower extremities revealed full strength in all major muscle groups and no sensory or reflex deficits.  Range of motion testing of the thoracolumbar spine revealed the following:  flexion to 80 degrees; extension to 20 degrees; lateral flexion to 20 degrees; and lateral rotation to 30 degrees.  Repetitive testing of these movements caused additional limitations of 5 to 10 degrees in each direction of the Veteran's range of motion.  He did not demonstrate any muscle spasm, weakness, or incoordination with repetitive range of motion testing.  An associated X-ray examination of the spine revealed an old compression fracture at the T11 and mild spondylosis of the lower lumbar spine, which the examiner noted was commonplace for the Veteran's age.  The examiner described the Veteran's thoracic spine disability as moderately disabling and noted that it affected him throughout his life and the type of employment he obtained after leaving the military.  Specifically, the examiner noted that his thoracic spine disability affected his sleep habits and his daily habits related to prolonged standing and lifting.  He reiterated that the Veteran's disability was moderately disabling and opined that it should be rated as such.

Additional private medical records show treatment of the Veteran's spine disability.  An April 2005 private radiology examination revealed mild degenerative activity in the mid and lower thoracic spine.  A June 2005 magnetic resonance imaging study (MRI) revealed thoracic disc herniations.  That same month, the Veteran was referred for physical therapy for his lumbar spine and was prescribed a flexible back brace to wear when ambulating.  

In December 2006, the Veteran's thoracic spine disability was further assessed during a VA spine examination.  The Veteran described his pain as radiating to his lower back and ribs, bilaterally.  He characterized his pain as sharp and of an intensity of 4 out of 10.  He reported having stiffness in his back, but denied any flare-ups of his symptomatology.  The Veteran stated that he experienced incapacitating episodes daily; however, he denied ever being prescribed bed rest by a physician.  He denied any weight loss, numbness, weakness, bladder or bowel complaints, or erectile dysfunction associated with his thoracic spine disability.  Notably, he walked with the use of a cane and used a back brace.  

The physical examination revealed that the Veteran's walked with a steady gait and posture.  No spasms were noted and the spine was not tender upon palpation.  Range of motion of the thoracolumbar spine testing revealed the following:  flexion to 45 degrees; extension to 15 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 15 degrees.  There were no changes to the Veteran's range of motion following repetitive testing.  Straight leg raises were positive at 45 degrees.  The examiner noted that the Veteran's range of motion was not reduced due to pain, but was reduced due to fatigue.  The Veteran's spine was not ankylosed.  The X-ray examination showed stable, chronic changes since the previous January 2005 examination.  The examiner noted that the Veteran suffered a compression fracture at T-11, with a 30 percent loss of height.  He noted that the Veteran's spine disability moderately affected the Veteran's recreational activities and affected his ability to drive.  The spine disability affected the Veteran's occupation in that he needed frequent breaks.

A December 2008 VA spine examination report documents the Veteran's continued reports of back pain, with radiculopathy in both legs.  He described the severity of his pain as moderate and reported increased pain with standing; his back pain radiated to his hips and ribs.  The Veteran reported a history of urinary incontinence and nocturia, but denied any bowel incontinence or erectile dysfunction.  His history also included intermittent weakness in both legs and unsteadiness.  Additional symptoms included decreased motion and stiffness of the lumbar spine.  The Veteran denied any flare-ups of his spinal condition, any hospitalizations, or prescribed periods of bed rest associated with his disability.  
The physical examination of the spine revealed spasms, tenderness, and painful motion.  The examination was negative for evidence of atrophy, guarding, or weakness.  The Veteran's gait and posture were normal.  There were no abnormal curvatures of the spine.  Range of motion testing for the thoracolumbar spine revealed:  flexion to 80 degrees, with pain beginning at 80 degrees; extension to 20 degrees, with pain beginning at 20 degrees; right and left lateral flexion to 25 degrees, with pain beginning at 25 degrees; and right and left lateral rotation to 20 degrees, with pain beginning at 20 degrees.  The Veteran experienced pain following repetitive testing of his thoracolumbar spine range of motion; however, there was no additional loss of motion on repetitive use of the joint.  Lasegue's sign was negative.  The motor, sensory, and reflex examinations did not reveal any abnormalities for the lower extremities.  Following an X-ray examination, the Veteran was diagnosed with discogenic disease at the L5/S1 level, stable minimal scoliosis, and mild degenerative spondylosis.  The examiner noted that the Veteran retired from his work as an account in 1990 due to eligibility by age or duration of work.  The effects of the Veteran's spine condition on his daily activities ranged from no effect to moderate.  

VA medical records show treatment for the Veteran's back pain.  In March 2009, he reported that his back pain radiated down his right leg and intermittently radiated down both legs.  The associated physical examination revealed that the Veteran demonstrated full range of motion of his lumbar spine.  Straight leg raises were positive for left leg, low back, and right hip pain.  Gaenslen, Patrick, and Yeoman's tests were positive for left low back and hip/buttock pain.  A February 2009 treatment record includes the Veteran's report of difficulty walking due to back pain.  The Veteran reported having upper back pain in November 2010.

The Veteran underwent a VA examination for his thoracic spine disability in November 2010.  He reported constant pain in his thoracic spine, which he described as mild to moderate in severity.  Increased pain occurred with standing and activity; he also noticed increased pain at the end of the day.  The Veteran's pain radiated to the front, with increased severity on the right side.  The Veteran denied a history of urinary or bowel problems, but reported a history of numbness and paresthesias.  Additional symptoms included fatigue and stiffness.  He denied any incapacitating episodes of thoracic spine pain requiring bed rest by a physician during the previous year.  The Veteran walked with a cane.

On the physical examination, the Veteran walked with an antalgic gait and normal posture.  Kyphosis and scoliosis were noted.  There was no ankylosis of the thoracolumbar spine.  The examination revealed spasms, tenderness, and pain with motion.  Range of motion testing of the thoracolumbar spine revealed:  flexion to 45 degrees, with pain at zero to 45 degrees; extension to 20 degrees, with pain at zero to 20 degrees; left and right lateral flexion to 25 degrees, with pain at 0 to 25 degrees; left lateral rotation to 15 degrees, with pain at 0 to 15 degrees; and right lateral rotation to 20 degrees, with pain at 0 to 20 degrees.  Although range of motion testing produced objective evidence of pain, there was no objective evidence of pain or additional limitations following repetitive motion testing.  The reflex examination was normal for the bilateral lower extremities and the sensory examination revealed decreased sensation in the T9 dermatome.  The muscle examination of the bilateral lower extremities did not reveal any abnormalities.  The examiner noted that a November 2009 radiological examination of the Veteran's lumbar spine showed stable mild kyphosis, minimal degenerative spondylotic changes, and stable mild anterior wedging of the T8 and T11 vertebra.  The examiner diagnosed the Veteran with thoracic spine compression fracture with bilateral T9 thoracic radiculopathy, and degenerative joint disease of the thoracic spine, both associated with a thoracic compression fracture and Scheuermann's disease.  The examiner commented that the Veteran's spine disability caused pain with standing/sitting and bending.  The effect on his occupational activities was decreased mobility.  His disability prevented his participation in sports and the Veteran reported that he no longer played golf due to his disability.  The thoracic spine disability had a moderate effect on the Veteran's ability to exercise, perform chores, and/or travel.

By way of a December 2010 rating decision, the RO granted the Veteran separate disability ratings for radiculopathy of the right upper extremity and left upper extremity attributable to his service-connected thoracic spine disability.

Additional VA records, dated up until April 2012, show regular treatment of the Veteran's thoracolumbar symptomatology.  In February 2011, he reported having an escalation of pain with walking; he stated that his pain was localized higher in the lumbar spine with an intermittent radiating pattern that wrapped around.  On the physical examination, he walked with a mildly stooped posture and was noted to have pain upon palpation of the lumbar and thoracic spine.  Overall, these records show that his treatment included the use of pain medication, epidural injections, a transcutaneous electrical nerve stimulation (TENS) unit, and radio frequency ablation.  

The Veteran underwent a VA examination most recently in April 2012.  He reported having low back pain that radiated to his right leg for the past five years.  The examiner noted that the Veteran's low back pain was related to arthritis of the spine and that the Veteran was service-connected for a compression fracture of the thoracic spine, which was a different location.  As for his thoracic spine disability, the Veteran reported having mild to moderate pain.  He denied having pain on both sides of his rib cage during the previous six to seven years.  The Veteran denied any flare-ups of his symptomatology.  

On the physical examination, range of motion testing of the thoracolumbar spine revealed:  flexion to 80 degrees before the onset of pain; extension to 25 degrees before the onset of pain; lateral flexion to 25 degrees before the onset of pain; and lateral rotation to 25 degrees before the onset of pain.  The Veteran's range of motion remained unchanged following repetitive testing and the examiner noted that there was no additional limitation in his range of motion following repetitive use.  There was no functional loss or functional impairment of the thoracolumbar spine.  The examination revealed tenderness upon palpation of the back, with no evidence of guarding or muscle spasm.  The Veteran demonstrated decreased muscle strength in his bilateral lower extremities, but no sensory or reflex impairments.  Straight leg raises were positive on the right.  The examiner noted the presence of mild, intermittent pain in the right lower extremity, which he indicated involved the right sciatic nerve roots.  There were no other neurologic abnormalities related to the thoracolumbar spine.  The X-ray examination revealed multilevel degenerative disc disease of the lumbar spine and chronic compression fracture at T11 and T12.  

Additionally, the examiner noted that the Veteran did not have any symptoms or clinical findings of thoracic radiculopathy.  He highlighted the Veteran's report of not having pain around his chest for the previous eight to nine years.

Based on the examination results, the examiner commented that the Veteran's spine disability made it difficult for him to perform jobs requiring prolonged walking, climbing, or lifting.  He determined that the Veteran's right leg sciatica was due to his arthritis of the lumbar spine, but that this was not related to or aggravated by his service-connected compression fracture of the thoracic spine.  The examiner explained that the sciatica was pain in the right leg from compression of the nerves coming from the L4-5 and S1 vertebras.  He noted that the Veteran's service-connected compression fracture of the thoracic spine was in a different location.  Based on medical textbooks and his clinical experience, the examiner determined that the Veteran's thoracic spine disability could not have caused his sciatica.  He concluded that the Veteran had arthritis of the lumbar spine for the past five to ten years due to aging. 

Analysis

Having reviewed the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a disability in excess of 20 percent for the Veteran's service-connected thoracic spine disability.  In considering the rating criteria, set forth above, in order for the Veteran to receive the next higher 40 percent disability rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  In this case, the medical evidence of record shows that the Veteran has demonstrated thoracolumbar flexion to at least 45 degrees, to include pain.  There is no competent medical evidence of record that the Veteran's forward flexion of the thoracolumbar spine is limited to 30 degrees or less.   There is also no evidence of record that the Veteran has ankylosis of the thoracolumbar spine.  The medical evidence shows that he was able perform thoracolumbar motion, at least to some extent, in all directions throughout the pendency of the appeal.  

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206- 07.  The evidence includes the Veteran's complaints of back pain, stiffness, decreased motion, fatigability, and intermittent reports of flare-ups.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's thoracic spine disability is likely manifested by some functional limitation due to pain on motion.  Indeed, as determined by the March 2002, February 2005, December 2006, December 2008, and November 2010 VA examiners collectively, the Veteran's disability has resulted in mild to moderate effects on his usual occupation and his usual daily activities.  However, even accounting for the limitations of his thoracic spine range of motion due to pain, stiffness, fatigue, and flare-ups, the Veteran's range of motion still exceeds that which is required for a 40 percent disability rating.  

Recognition is given to the November 2010 VA examination wherein it was noted that the Veteran experienced pain throughout his range of motion.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Here, the VA examiner explicitly stated that there was no additional loss of function or motion on account of pain.

The Board finds that the currently assigned 20 percent rating contemplates any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a.

Therefore, a disability rating higher than the currently assigned 20 percent does not apply under the General Rating Formula for spine disabilities.  See 38 C.F.R. § 4.71a.

Additionally, a higher disability rating is not warranted under Diagnostic Code 5243 for intervertebral disc syndrome.  In order to receive the next higher 40 percent rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As noted above, the Veteran denied having any incapacitating episodes requiring bed rest throughout the pendency of the appeal.  While he reported having incapacitating episodes on a daily basis during the December 2006 VA examination, there is no evidence of record showing that any of his physicians prescribed bed rest for a period of at least four weeks due to his symptomatology.  Essentially, there is no objective medical evidence showing that the Veteran has had any incapacitating episodes during the period on appeal.  As such, a disability rating higher than the currently assigned 20 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id.

The Board notes that the schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The objective medical evidence has not shown any evidence of bowel complaints.  While the Veteran reported having some urinary symptomatology during the December 2008 VA examination, he reiterated his previous denial of any urinary problems during the subsequent November 2010 and April 2012 VA examinations.  Moreover, there is no objective evidence of any bladder disorders associated with his service-connected thoracic spine disability.  Thus, there is no basis to warrant a separate rating for any bladder symptomatology.

With regards to the Veteran's reports of radiating pain and numbness into his bilateral lower extremities, the Board similarly finds that separate disability ratings are not warranted.  Although the Veteran intermittently reported pain radiating to his left leg, there is no objective medical evidence of record that he has been diagnosed with a left lower extremity neurological disorder associated with his thoracic spine disability.  The Board recognizes that the December 2006 VA examination and March 2009 VA treatment record show positive straight leg raises, Gaenslen, Patrick, and Yeoman's tests for the left leg.  However, later assessments in November 2010 and April 2012 are negative for any left lower extremity neurological disorders that have been attributed to the Veteran's service-connected disability.  As for the evidence showing a diagnosis of right side sciatica, the Board finds probative the April 2012 VA examiner's opinion essentially that the Veteran's sciatica was related to his nonservice-connected lumbar spine disability.  Thus, as the Veteran's right lower extremity neurological symptoms have been disassociated from his service-connected thoracic spine disability, these symptoms are not for consideration in conjunction with his current claim for an increased rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  As such, the evidence does not warrant separate ratings for neurological manifestations of the lower extremities associated with his thoracic spine disability claim.  

As noted above, the Veteran is service-connected for radiculopathy of the right and left upper extremities associated with his service-connected thoracic spine disability.  These neurological disabilities have been assigned noncompensable ratings under Diagnostic Code 8519, effective from November 9, 2010.  Under this diagnostic code, impairment of the long thoracic nerve, which affects the ability to raise the arm above shoulder level and is involved in winged scapula deformity, is rated as 10 percent disabling for moderate incomplete paralysis, 20 percent disabling for severe incomplete paralysis, and 30 percent disabling for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8519.  A note to this code indicates that the rating may not be combined with motion lost above shoulder level.  Another noted indicates that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  Id.

The medical evidence in this case does not show that compensable ratings are warranted for the Veteran's bilateral upper extremities neurological disabilities.  Significantly, during the April 2012 VA examination the Veteran denied having any pain on the sides of his rib cage associated with his thoracic spine disability for many years.  Following the clinical examination, the April 2012 VA examiner determined that there were no clinical findings of thoracic radiculopathy.  As there is no evidence of any current bilateral upper extremities symptomatology, there is no basis to grant increased ratings for these neurological impairments associated with Veteran's thoracic spine disability.  

The medical evidence is negative for any additional reports of neurological symptoms associated with the service-connected thoracic spine disability; therefore additional separate rating for neurological impairment is not warranted at this time.   

The Board has also considered the Veteran's statements that his thoracic spine disability is more severe than what is reflected by the disability rating upheld herein.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating to a thoracic spine disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, 21 Vet. App. 505 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to a disability rating higher than what is currently assigned at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that increased evaluations are warranted.

The Board also finds that the Veteran's thoracic spine disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  
The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's thoracic spine disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating upheld herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his thoracic spine disability, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he reported on numerous occasions that he retired from his employment as an account due to his age and that his back disability was not a factor.  See December 8, 2011 Travel Board Hearing Transcript, page 10.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




ORDER

A disability rating in excess of 20 percent for a thoracic spine disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


